          Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 1 of 11




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:

SAMMY VELA,                                                           Chapter 7

      Debtor.                                                         Case No.: 19-34286
___________________________/

    KAPITUS SERVICING INC, F/K/A
    COLONIAL FUNDING NETWORK, AS
    SERVICING AGENT FOR YELLOW                                         Ad. Pro. No. 19-03671
    STONE CAPITAL AND TRUST CAPITAL
    FUNDING,

                   Plaintiff,
          v.

    SAMMY VELA,

                   Defendant.
                                                      /

                                MOTION FOR DEFAULT JUDGMENT

         Kapitus Servicing Inc. (“Kapitus” or the “Plaintiff”) hereby moves this Court pursuant to

rule 7055 of Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 55 of the

Federal Rules of Civil Procedure (the “Federal Rules”), incorporated herein by Bankruptcy Rule

7055, for entry of a default judgment in favor of Kapitus as to its claims against defendant Sammy

Vela (“Vela” or “Debtor”), granting the relief prayed for in the Complaint filed by Kapitus in the

above-captioned Adversary Proceeding. This motion is based upon Plaintiff’s Complaint, the

Summons, the Affidavit of Service of the same, as well as the Affidavit of David Wolfson in

Support of Default Judgment (“Affidavit in Support”)1 filed in connection with this motion.



1
         Capitalized terms used but not defined herein have the meanings assigned to such terms in the Affidavit in
         Support.


                                                          1
           Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 2 of 11




                                        JURISDICTION

          1.   This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding. Sammy Vela’s petition for chapter 7 bankruptcy was filed on August

4, 2019. Venue of the bankruptcy and this motion is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409. The bankruptcy case is now pending before this Court.

                                 FACTUAL BACKGROUND

          2.   Kapitus brought an action for non-dischargeability against Sammy Vela as a result

of misrepresentations and fraudulent conduct committed by Vela that deceived Kapitus into

justifiably and reasonably providing him $585,000 in funds.

          3.   The full factual background in support of this motion is set forth in the Affidavit in

Support. For the reasons set out in this Motion and the Affidavit in Support, this Court should

enter an order that the debts owed to Plaintiff are non-dischargeable in Vela’s bankruptcy

proceeding.

                               PROCEDURAL BACKGROUND

          4.   On August 4, 2019 (the “Petition Date”), Vela filed a petition under chapter 7 of

title 11 of the United States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Southern District of Texas (the “Court”).

          5.   On November 12, 2019, Kapitus commenced the above-captioned adversary

proceeding against Vela by filing its complaint to determine non-dischargeability of its debts owed

by Vela (the “Complaint”) [Ad. Doc. No. 1].

          6.   On December 4, 2019, the summons and Complaint was served on Vela. [Ad. Doc.

No. 6].




                                                 2
        Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 3 of 11




       7.      Vela was required to plead or otherwise defend in response to Plaintiff’s Complaint

by January 3, 2020. Vela failed to plead or otherwise defend in response to Plaintiff’s Complaint

as required by the Bankruptcy Rules or the Federal Rules.

       8.      On January 10, 2020, Kapitus filed a Request for Entry of Default [Ad. Doc. No.

7].

       9.      On January 17, 2020, the clerk of the Court entered a default [Ad Doc. No. 8].

       10.     Vela has failed to appear in this action, and no counsel or other representatives have

entered appearances herein on behalf of Vela.

                                   LAW AND ARGUMENT

       A.      Standard for Granting Motions for Default Judgment.

       11.     Federal Rule 55, made applicable in adversary proceedings under Bankruptcy Rule

7055, sets out the legal framework for default judgments, and encompasses two steps: the entry of

a default and the subsequent entry of a judgment by default. Fed. R. Civ. P. 55; see also Jefferson

v. Louisiana Dep't of Pub. Safety & Corr., 401 F. App’x 927, 929 (5th Cir. 2010). Here, the clerk

of the Court has already entered a default [Ad. Doc. No. 8].

       12.     Federal Rule 55(a) permits entry of default against a party that fails to plead or

otherwise defend a complaint. Fed. R. Civ. P. 55(a). Default judgment is appropriate where, as

here, a party fails to answer, respond, or otherwise plead in response to a validly served complaint

and a Court Order requiring it to do so. Indeed, under Fifth Circuit case law, in determining

whether a default judgment should be entered against a defendant, courts have developed a three-

part analysis. See J & J Sports Prods., Inc. v. Morelia Mexican Rest., Inc., 126 F. Supp. 3d 809,

814 (N.D. Tex. 2015).




                                                 3
         Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 4 of 11




       13.     First, courts consider whether the entry of default judgment is procedurally

warranted under the following six factors:

                   1. whether material issues of fact exist;

                   2. whether there has been substantial prejudice;

                   3. whether the grounds for default are clearly established;

                   4. whether the default was caused by a good faith mistake or excusable
                      neglect;

                   5. the harshness of a default judgment; and

                   6. whether the court would think itself obliged to set aside the default
                      on the defendant’s motion.

See Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998).

       14.     Second, courts assess the substantive merits of the plaintiff's claims and determine

whether there is a sufficient basis in the pleadings for the judgment and, in doing so, courts are to

assume that, due to its default, defendant admits all well-pleaded facts in the plaintiff's complaint.

See Nishimatsu Constr. Co., Ltd. v. Hous. Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).

       15.     Third, courts determine what form of relief, if any, the plaintiff should receive. See,

e.g., United States v. 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d 381, 384

(W.D. Tex. 2008). In doing so, a court may award damages without a hearing by a demonstration

through detailed affidavits establishing the necessary facts. See United Artists Corp. v. Freeman,

605 F.2d 854, 857 (5th Cir.1979). Additionally, if the amount of damages can be determined with

mathematical calculation by reference to the pleadings and supporting documents, a hearing is

unnecessary. James v. Frame, 6 F.3d 307, 310 (5th Cir.1993).

       B.      Kapitus Is Entitled to a Default Judgment.

       16.     In determining whether default judgment is appropriate, the Court determines

whether the unchallenged facts constitute a legitimate cause of action prior to entering final



                                                  4
         Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 5 of 11




judgment. Admiral Ins. Co. v. Wieland, No. 1:15-CV-077 RP, 2015 WL 13035385, at *1 (W.D.

Tex. Aug. 5, 2015) (citing 10A Wright, Miller & Kane, Federal Practice and Procedure § 3688 at

63). Importantly, if a defendant is in default, the factual allegations of the complaint are taken as

true. Ins. Co. of the W. v. H & G Contractors, Inc., No. CIV.A. C-10-390, 2011 WL 4738197, at

*3 (S.D. Tex. Oct. 5, 2011) (“In the event of default, the Court must accept pleaded facts as true,

but retains the obligation to determine whether those facts state a claim upon which relief may be

granted.”) (citing Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001)).

       17.     Kapitus’ Complaint states causes of action that Vela’s debt is not dischargeable

under sections 523(a)(2)(A); 523(a)(2)(B); 523(a)(4); and 523(a)(6) of the Bankruptcy Code.

Thus, the Court may view the allegations in the Complaint as true for purposes of this motion.

       Count I – 11 U.S.C. § 523(a)(2)(A)

       18.     For a debt to be nondischargeable under section 523(a)(2)(A) of the Bankruptcy

Code, a creditor must show that: (1) the debtor made a representation; (2) the debtor knew the

representation was false; (3) the representation was made with the purpose and intention of

deceiving the creditor; (4) the creditor reasonably relied on such representation; and (5) the creditor

sustained a loss as a result of the representation. AT&T Universal Card Services v. Mercer (In re

Mercer), 246 F.3d 391, 403 (5th Cir. 2001).

       19.     In this case, Vela made multiple misrepresentations to Kapitus, as well as material

omissions of fact, all with the intent to induce Kapitus to extend financings and to enter the

subsequent settlement agreements with Vela, upon which Kapitus reasonably and justifiably relied

in extending financings, and which caused Kapitus documented losses and damages.                   See

Complaint, ¶¶ 13-74.




                                                  5
         Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 6 of 11




       20.     For example, Vela fraudulently misrepresented that he was an owner of Stadia and

that he was obtaining funds from Kapitus in part to fund the business operations of the Stadia

restaurant. The truth, however, is that well before he obtained funding from Kapitus, Vela had

turned over Stadia to his former business partner and Vela no longer had any interest or connection

with Stadia at the time he obtained funds from Kapitus. The funds were clearly not for Stadia’s

business operations, despite Vela’s representations to the contrary. See Complaint, ¶¶ 21–36.

       21.     Vela also fraudulently misrepresented certain material facts related to the

Restaurants. Vela represented that the Restaurants were current on their lease obligations. See

Complaint, ¶ 15-19. However, they were not current on their lease obligations. See Complaint, ¶

39. Vela also misrepresented that he and the Restaurants were current on their taxes, including

federal, state and payroll taxes. See Complaint, ¶ 15-19. However, this was not true as the IRS

had filed tax liens against Sammy’s 1 in April 2015, against Sammy’s 2 in May 2017, against

Sammy’s 3 in August 2017, and against Sammy’s 4 in June 2018. See Complaint, ¶ 33.

       22.     Kapitus relied on these misrepresentations and others set out in the Affidavit in

Support in connection with extending financing to Vela. Kapitus sustained a loss as a result of

these misrepresentations.

       23.     As such, Vela’s debt to Kapitus should be declared nondischargeable under section

523(a)(2)(A) of the Bankruptcy Code.

       Count II – 11 U.S.C. § 523(a)(2)(B)

       24.     For a debt to be nondischargeable under section 523(a)(2)(B) of the Bankruptcy

Code, a creditor must show: (1) the debtor made a written statement; (2) the written statement was

materially false; (3) the written statement concerns the debtor’s financial condition; (4) the plaintiff

reasonably relied on the statement; and (5) the debtor published the writing with the intent to




                                                   6
         Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 7 of 11




deceive the plaintiff. Bank of North Georgia v. McDowell (In re McDowell), 497 B.R. 363, 369

(Bankr. N.D. Ga. 2013).

       25.      In this case, Vela made multiple materially false statements in written documents

concerning his financial condition and the financial conditions of the Restaurants, insiders of Vela,

with the intent to deceive Kapitus, upon which Kapitus reasonably and justifiably relied in

extending credit, and which caused Kapitus documented losses and damages. See Complaint, ¶¶

13-36, 42–48.

       26.      Indeed, Vela’s fraudulent misrepresentations that he was an owner of Stadia was

made in writing on multiple occasions, as were his representations that he was obtaining funds

from Plaintiff in part to fund Stadia’s business operations. The truth, however, is that well before

he obtained funding from Kapitus, Vela had turned over Stadia to his former business partner and

Vela no longer had any interest or connection with Stadia at the time he obtained funds from

Kapitus. The funds were clearly not for Stadia’s business operations, despite Vela’s written

representations to the contrary. See Complaint, ¶¶ 21–36.

       27.      Vela also misrepresented in writing that he would use only one card processor

acceptable to Funder and would appoint Funder as “Acting Agent” over the Bridge / Control

Account and shall instruct Processor to designate the Bridge / Control Account as the deposit

account for all of Merchant’s customers’ card transactions.       See Complaint, ¶¶ 23-24. Upon

information and belief, Vela intended to use a bank account other than the Processor Account

and/or Bridge Account to divert the Receivables proceeds away from Kapitus after the execution

of the Agreements. See Complaint, ¶¶ 60–64.

       28.      Vela also misrepresented in writing that the Restaurants were in compliance with

all laws. See Complaint, ¶¶ 25. However, the Restaurants were not in compliance with their tax




                                                 7
         Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 8 of 11




obligations as there were multiple tax liens outstanding in connection with the Restaurants. See

Complaint, ¶¶ 33.

        29.     Vela made these misrepresentations in writing with the intent to deceive Kapitus.

Kapitus reasonably relied on these written misrepresentations in extending financing to Vela and

suffered a loss as a result.

        30.     As such, Vela’s debt to Kapitus should be declared nondischargeable under section

523(a)(2)(B) of the Bankruptcy Code.

        Count III – 11 U.S.C. § 523(a)(4)

        31.     Vela’s debt to Kapitus is also nondischargeable under section 523(a)(4) on the basis

of larceny. Larceny has been defined as the felonious taking of another’s personal property with

intent to convert it or deprive the owner of same. In re Fitch, 349 B.R. 133, 143 (Bankr. N.D. Tex.

2006). Larceny under section 523(a)(4) of the Bankruptcy Code requires that the debtor possess

fraudulent intent at the time of the taking of the property.        Webber v. Giarratano (In re

Giarratano), 358 B.R. 106, 110 (Bankr. D. Del. 2004) (“essential, however, to a finding of larceny

is the showing of fraudulent intent”).

        32.     In this case, Vela engaged in larceny in that he misappropriated funds due Kapitus

by transferring them into accounts not accessible by Kapitus without an explanation, reason, or

purpose relating to the Restaurant’s business, causing Kapitus damage. See Complaint, ¶¶ 13-36,

49–67. In the alternative, Vela embezzled these funds because Vela was obligated to turn over to

Kapitus proceeds of accounts receivable that came in to Vela’s possessions. See Complaint, ¶¶

13-36, 49–66.

        33.     The extent of the larceny is extraordinary in this matter. Vela was to repay the

funds owed to Kapitus in part through the receivables of Stadia. However, as Vela no longer had




                                                 8
         Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 9 of 11




any interest in Stadia when he entered into the Agreements, it is clear that his intent from the

beginning was to deprive Plaintiff of those funds. Vela had no ability to provide Plaintiff those

Receivables and, as demonstrated by his multiple breaches of Agreements and immediate filing of

bankruptcy after Plaintiff learned of his deceitful conduct, Plaintiff’s conduct was intentionally

done to deprive Plaintiff of the amounts owed to it by Vela. See Complaint, ¶¶ 13-36, 49–66.

       34.     As such, Vela’s debt to Kapitus should be declared nondischargeable under section

523(a)(4) of the Bankruptcy Code.

       Count IV – 11 U.S.C. § 523(a)(6)

       35.     For a debt to be nondischargeable under section 523(a)(6) of the Bankruptcy Code,

a creditor must prove: (1) the debtor acted “willfully,”; (2) the debtor acted “maliciously,”; and

(3) the debtor’s willful and malicious actions caused injury to the plaintiff or the plaintiff’s

property. Guggenheim Capital, LLC v. Birnbaum (In re Birnbaum), 513 B.R. 788, 802-03 (Bankr.

E.D.N.Y. 2014). An act is “willful” for purposes of § 523(a)(6) when an actor had actual intent to

cause injury or “was substantially certain that the injury would occur.” Margulies v. Hough (In re

Margulies), 541 B.R.156, 162 (Bankr. S.D.N.Y. 2015) (internal citations omitted). An act is

“malicious” when the act is wrongful and without just cause or excuse, even in the absence of

personal hatred, spite, or ill-will. Aldus Green Co. v. Mitchell (In re Mitchell), 227 B.R. 45, 51

(Bankr. S.D.N.Y. 1998) (internal citations omitted). A finding of malice does not require a specific

intent to harm or injure, but rather is implied when anyone of reasonable intelligence knows that

the act in question is contrary to commonly accepted duties in the ordinary relationships among

people, and injurious to another. Id. (internal citations omitted).

       36.     In this case, Vela made willful and malicious representations to Kapitus with the

specific intent to induce Kapitus to extend financing and to enter the subsequent settlement




                                                  9
        Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 10 of 11




agreement with Vela, all with the specific intent to later divert funds away from Kapitus, causing

Kapitus damage. See Complaint, ¶¶ 13-36, 67–74.

       37.     For instance, and as set out above and in the Affidavit in Support, Vela fraudulently

misrepresented that he was an owner of Stadia, and that he was obtaining funds from Plaintiff in

part to fund the business operations of that restaurant. The truth, however, is that well before he

attempted to obtain funding from Kapitus, Vela had a falling out with his business partner and no

longer had any interest or connection with Stadia at the time he obtained funds from Plaintiff. The

funds obtained from Kapitus were clearly not for Stadia’s business operations, despite Vela’s

representations to the contrary. See Complaint, ¶¶ 21–36.

       38.     Plaintiff further misrepresented the scope of debts owed, his intention to repay the

amounts owed to Plaintiff, his intention to declare bankruptcy, and breached no less than seven

agreements (five funding agreements and two settlement agreements) almost immediately after

entering each of them. When Plaintiff learned of the misrepresentations regarding his ownership

of Stadia and Vela’s use of funds that were to fund Stadia’s business operations, Vela quickly filed

for bankruptcy protection in an effort to avoid repaying the amounts he obtained through his

malicious conduct. See Complaint, ¶¶ 13-36, 67–74.

       39.     As such, Vela’s debt to Kapitus should be declared nondischargeable under section

523(a)(6) of the Bankruptcy Code.

       Damages

       40.     Kapitus properly demonstrates the damages it sustained in its Complaint and

associated exhibits. See Complaint ¶¶ 22–36; see also Complaint Exhibits A–D.

       41.     Based upon the alternative statutory bases discussed above, taking as true the

allegations in the Complaint, and the Affidavit in Support, sufficient facts exist for this court to




                                                10
        Case 19-03671 Document 9 Filed in TXSB on 03/04/20 Page 11 of 11




adjudge Vela’s debt to Kapitus in the amounts of $559,982.97, in addition to interest accruing

since April 22, 2019, based on New York State judgment. As of August 4, 2019, the total claim

with interest (at the New York legal rate of 9%) is $574,481.14.

                                        CONCLUSION

       For the foregoing reasons, Kapitus requests that this Court grant this motion and enter a

judgment substantially in the from attached hereto.

Dated: March 4, 2020
                                             DIAMOND MCCARTHY LLP

                                             s/ Charles M. Rubio
                                             Charles M. Rubio
                                             Bar No. 24083768
                                             crubio@diamondmccarthy.com
                                             909 Fannin, Suite 3700
                                             Houston, Texas 77010
                                             Telephone: (713) 333-5100
                                             Facsimile: (713) 333-5199

                                             COUNSEL FOR PLAINTIFF
                                             KAPITUS SERVICING, INC.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion for Default Judgment

was served by first class United States mail and U.S. Certified First Class Mail (return receipt

requested) on March 4, 2020 to Sammy Vela as follows:


Sammy Vela
9903 Cinco Ridge Drive
Katy, Texas 77494

                                                       s/ Charles M. Rubio
                                                      Charles M. Rubio




                                               11
